S. L. MCDOWELL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  MRS. S. L. MCDOWELL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.McDowell v. CommissionerDocket Nos. 11271, 11272.United States Board of Tax Appeals15 B.T.A. 947; 1929 BTA LEXIS 2769; March 18, 1929, Promulgated *2769 Harry C. Weeks, Esq., for the petitioners.  Shelby Faulkner, Esq., for the respondent.  GREEN *947  OPINION.  GREEN: In these proceedings the petitioners seek a redetermination of their income-tax liabilities for the year 1920, for which the respondent has determined deficiencies as follows: S. L. McDowell$140.49Mrs. S. L. McDowell235.94The sole issue is the determination of the petitioners' one-twentieth distributive share of the net income of the partnership of Norton & Cline for the year 1920.  The respondent determined this to be $28,952.98 on the basis of a net income of the partnership of $579,059.60.  At the hearing, it was agreed and stipulated by and between the parties that all of the evidence introduced in the cases of Ella *948 Pipes Cline and W. D. Cline, Docket Nos. 6929 and 6930, with respect to the partnership of Norton & Cline, be considered as introduced in these proceedings and that the Board's determination of the net income of Norton & Cline for the year 1920 should govern here.  In the Cline cases, supra, we determined that the net income of the partnership of Norton & Cline*2770  for the year 1920 was $348,275.35.  We now determine that the petitioners' one-twentieth distributive share of such net income is $17,413.77.  Judgment will be entered under Rule 50.